

EXHIBIT 10.29
 
CHANGE IN CONTROL AGREEMENT
 
(For Senior Vice Presidents [1.5.0x])
 
AGREEMENT dated as of ______, 20__ between HANCOCK FABRICS, INC., a Delaware
corporation (“Corporation”), and ______(“Executive”), whose address is
__________
 
WHEREAS:
 
A.           Corporation wishes to attract and retain well qualified executives
and key personnel and, in the event of any Change in Control (as defined in
Section 2) of Corporation, to assure both itself and Executive of continuity of
management; and
 
B.           Corporation wishes to enter into this Agreement for a period
commencing on the date of this Agreement and extending until the Expiration Date
(as defined in Section 3); and
 
C.           No benefits shall be payable under this Agreement unless the
Effective Date (as defined in Section 1) shall occur and thereafter Executive’s
employment is terminated; and
 
D.           The employment of Executive is “at will” and may be terminated by
Corporation without payment of any benefits hereunder until the occurrence of a
Change in Control;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is hereby agreed by and between Corporation and Executive as
follows:
 
1.           Operation of Agreement. No benefits shall be payable hereunder
unless a Change in Control (as defined in Section 2) occurs during the Change in
Control Period (as defined in Section 3). For the purposes of this Agreement the
date on which such a Change in Control occurs is referred to herein as the
“Effective Date.”

 
1

--------------------------------------------------------------------------------

 

2.           Change in Control. As used herein, the term “Change in Control”
means the occurrence of any of the following events, provided that, to the
extent Section 409A is applicable, such event also constitutes a change in the
ownership or effective control of the Corporation or in the ownership of a
substantial portion of the assets of the Corporation, each as defined for
purposes of Section 409A of the Code:
 
 
(a)
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”), is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of 50% or more of the total voting power of the then outstanding
Voting Stock; provided, however, that the following events shall not constitute
or result in a Change in Control: (A) any acquisition of Voting Stock directly
from Corporation, (B) any acquisition of Voting Stock by Corporation, (C) any
acquisition of Voting Stock by any employee benefit plan (or related trust, or
any trustee or other fiduciary thereof in such capacity) sponsored or maintained
by Corporation or any Subsidiary or (D) any acquisition of Voting Stock by any
Person pursuant to a Business Combination that complies with clauses (A), (B)
and (C) of subsection (iii) below;

 
 
2

--------------------------------------------------------------------------------

 

 
(b)
During any two-year period, individuals who, as of the beginning of such period,
constitute the Board (the “Incumbent Board”) cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by Corporation’s stockholders, was
approved by a vote of at least a majority of the then Incumbent Directors
(either by a specific vote or by approval of the proxy statement of Corporation
in which such person is named as a nominee for director, without objection of
Corporation, to such nomination) shall be considered as though such individual
were an Incumbent Director, but excluding for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest (as described in Rule 14a-12(c) of the Exchange Act) with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 
 
3

--------------------------------------------------------------------------------

 

 
(c)
Consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets, of Corporation (a
“Business Combination”), unless, in each case, immediately following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of Corporation
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
entity resulting from such Business Combination (including, without limitation,
an entity which as a result of such transaction owns Corporation or all or
substantially all of Corporation’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Business Combination, of the Voting
Stock of Corporation (B) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust, or any
trustee or other fiduciary thereof in such capacity) sponsored or maintained by
Corporation, any Subsidiary or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, voting securities
representing 15% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
entity resulting from such Business Combination except to the extent such
ownership existed prior to the Business Combination and (C) at least a majority
of the members of the Board of the entity resulting from such Business
Combination were Incumbent Directors at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

 
 
(d)
Consummation by the Corporation of a plan of complete liquidation or dissolution
of Corporation, except pursuant to a Business Combination that complies with
clauses (A), (B) and (C) of subsection (iii) above.

 
 
(e)
For purposes of this section, “Voting Stock” means securities of the Corporation
entitled to vote generally in the election of directors and “Subsidiary” means
an entity in which the Corporation directly or indirectly beneficially owns 50%
or more of the outstanding Voting Stock.

  
 
4

--------------------------------------------------------------------------------

 

3.           Change in Control Period. The “Change in Control Period” is the
period commencing on the date of this Agreement and ending on the date one (1)
year after the date of this Agreement and the period shall be deemed to extend
automatically, without further action by either the Corporation or the
Executive, each day for an additional day, such that the Change in Control
Period shall continue to be one (1) year, provided, however, that either party
may, by written notice to the other, cause this Agreement to cease to extend
automatically and, upon such notice, the Change in Control Period shall be the
one (1) year period following the date of such notice and this Agreement shall
terminate upon the expiration of such Change in Control Period;    provided,
further, that the Change in Control Period shall end of the first day of the
month coinciding with or next following Executive’s 65th birthday. The last day
of the Change in Control Period is referred to herein as the “Expiration
Date”.  The expiration of the Change in Control Period shall not limit the
Corporation’s obligation to provide, or Executive’s right to collect, payments
and benefits pursuant to Section 5 and Section 10 hereof.
 
4.           Certain Definitions.
 
(a)           Death or Disability. Executive’s employment shall terminate
automatically upon Executive’s death (“Death”). Corporation will be considered
to have terminated Executive’s employment for Disability, if after having
established Executive’s Disability (as defined below), Executive receives
written notice given in accordance with Section 9(b) of Corporation’s intention
to terminate his employment. Executive’s employment will terminate for
Disability effective on the 90th day after receipt of such notice (the
“Disability Effective Date”) if within such 90-day period after such receipt
Executive shall fail to return to full-time performance of his duties. For
purposes of this Agreement, “Disability” means a disability that, after the
expiration of more than 180 days after its commencement, is determined to be
total and permanent by a physician selected by Corporation or its insurers and
acceptable to Executive or his legal representative (such agreement as to
acceptability not to be withheld unreasonably).

 
5

--------------------------------------------------------------------------------

 

Consistent with, and not in limitation of, the provisions of Section 6 of this
Agreement, neither a termination for, nor a determination of, Disability
pursuant to this Section 4(a) shall be deemed in and of itself a termination for
or determination of disability with respect to Executive’s eligibility to
receive long-term disability benefits, continued medical, dental, or life
insurance coverage, retirement benefits, or benefits under any other plan or
program provided by Corporation or one of its affiliated companies and for which
Executive may qualify.
 
(b)           Cause. Executive’s employment will be terminated for Cause if the
majority of the Board of Directors of the Corporation determines that Cause (as
defined in this Agreement) exists. For purposes of this Agreement, a termination
for “Cause” means: (i) if the termination shall have been the result of an act
or acts by Executive which have been found in an applicable court of law to
constitute a felony (other than traffic-related offenses); (ii) if the
termination shall have been the result of an act or acts by Executive which are
in the good faith judgment of the Board to be in violation of law or of policies
of the Corporation and which result in demonstrably material injury to the
Corporation; (iii) if the termination shall have been the result of an act or
acts of proven dishonesty by Executive resulting or intended to result directly
or indirectly in significant gain or personal enrichment to the Executive at the
expense of the Corporation; (iv) a termination upon the willful and continued
failure by the Executive substantially to perform his duties with the
Corporation (other than any such failure resulting from incapacity due to mental
or physical illness not constituting a Disability, as defined herein), after a
demand in writing for substantial performance is delivered by the Board, which
demand specifically identifies the manner in which the Board believes that
Executive has not substantially performed his duties; or (v) a termination as a
result of “moral turpitude”.  For purposes of this Agreement, “moral turpitude”
is defined as the following: (A) that element and personal misconduct in the
private and social duties which a person owes to his fellow human beings or to
society in general, which characterizes the act done as an act of baseness,
vileness or depravity, and contrary to the accepted and customary rule of right
and duty between two human beings; (B) conduct done knowingly contrary to
justice, honesty or good morals; (C) intentional, knowing or reckless conduct
causing bodily injury to another or intentional, knowing or reckless conduct
which, by physical menace, put another in fear of imminent serious bodily
injury.

 
6

--------------------------------------------------------------------------------

 

(c)          Good Reason.  For purposes of this Agreement, “Good Reason” for
termination by Executive of Executive’s employment shall mean the occurrence
(without the Executive's express written consent) of any one of the acts by the
Corporation, or failures by the Corporation to act, set forth in (a) through (d)
below, and satisfaction of the following conditions:  (i) Executive provides
notice to the Corporation of such Good Reason condition within 90 days of its
initial existence, (ii) the Corporation is given 30 days to remedy the Good
Reason condition and fails to do so, and (iii) Executive terminates employment
within one year of the initial existence of the condition.  For purposes of this
Agreement, the Good Reason conditions are as follows:
 
(i)           without the express written consent of Executive, (A) the
assignment to Executive of any duties inconsistent in any material respect with
Executive’s position, authority or responsibilities as in effect during the
90-day period immediately preceding the Effective Date, or (B) any other
material adverse change in such position (including titles and reporting
requirements), authority or responsibilities;

 
7

--------------------------------------------------------------------------------

 

(ii)           any material reduction by the Corporation in the compensation
(including annual bonus opportunity) and benefits provided to Executive and/or
his family from the level received (on an annual basis) by Executive from
Corporation during the 90-day period preceding the Effective Date, including a
material failure by Corporation to maintain Corporation’s incentive compensation
plans or any subsequent plans (including the right to defer the receipt of
payments thereunder), not including an insubstantial and inadvertent failure
remedied by Corporation promptly after receipt of notice thereof given by
Executive;
 
(iii)           Corporation’s requiring Executive to be based or to perform
services at any office or location other than that at which Executive is
primarily based during the 90-day period preceding the Effective Date, except
for travel reasonably required in the performance of Executive’s
responsibilities; or
 
(iv)           any failure by Corporation to obtain the assumption and agreement
to perform this Agreement by a successor as contemplated by Section 8(b).
For the purposes of this Section 4(c), any good faith determination of “Good
Reason” made by Executive shall be conclusive.
 
(d)           Notice of Termination. Any termination by Corporation for Cause or
by Executive for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 9(b). Any notice of
termination by Corporation for Disability shall be given in accordance with
Section 4(a). For purposes of this Agreement. a “Notice of Termination” means a
written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) if the termination date is
other than the date of receipt of such notice, specifies the termination date
(which date shall not be more than 15 days after the giving of such notice).

 
8

--------------------------------------------------------------------------------

 

(e)           Date of Termination. Date of Termination means the date of receipt
of the Notice of Termination or any later date specified therein as the
termination date, as the case may be, or if Executive’s employment is terminated
by Corporation for any reason other than Cause, Death or Disability, the date on
which Corporation notifies Executive of such termination. Notwithstanding any
contrary provision in this Section 4(e), if Executive’s employment terminates
due to Disability, the Date of Termination shall be the Disability Effective
Date. Notwithstanding any contrary provision in this Agreement, Executive’s Date
of Termination will be the date on which Executive has a “separation from
service” (within the meaning of such term under Section 409A of the Code) with
Corporation and all other companies that would be aggregated with Corporation
under Sections 414(b) or 414(c) of the Code.
 
5.             Obligations of Corporation Upon Termination.
 
 (a)        Termination By Corporation Other Than For Cause, Death or
Disability; Termination By Executive For Good Reason. Regardless of whether the
Change in Control Period has expired, if, within one year after the Effective
Date, (i) Corporation shall terminate Executive’s employment for any reason
other than for Cause, Death or Disability, or (ii) Executive shall terminate his
employment for Good Reason:
 
(i)           Corporation shall pay to Executive in a lump sum in cash within 20
days after Executive’s Date of Termination the aggregate of the amounts
determined pursuant to the following clauses (A) and (B):
 
(A)           if not theretofore paid, Executive’s base salary through the Date
of Termination at the rate in effect at the time the Notice of Termination was
given; and

 
9

--------------------------------------------------------------------------------

 

(B)           the sum of (x) Executive’s annual base salary at the rate in
effect at the time the Notice of Termination was given, or if higher, at the
highest rate in effect at any time within the 90-day period preceding the
Effective Date and (y) an amount equal to the bonus (if any) paid or payable to
Executive pursuant to the applicable cash incentive compensations plan(s) with
respect to the last full fiscal year completed prior to the Date of Termination,
multiplied by 1.5; provided, however, if Executive’s Date of Termination occurs
after Executive’s 64th birthday, the amount provided in clause (B) above shall
be prorated by multiplying such amount by a fraction, the numerator of which
shall be the number of months (including fractions of a month) that at the Date
of Termination remain until the first day of the month coinciding with or next
following Executive’s 65th birthday and denominator of which shall be twelve
(12); and
 
(ii)           until the earlier to occur of (A) the date eighteen (18) months
following the Date of Termination, or (B) the first day of the first month
coinciding with or next following Executive’s 65th birthday (the period of time
from the Date of Termination until the earlier of (A) or (B) is hereinafter
referred to as the “Unexpired Period”), Corporation shall continue to provide
all benefits that Executive and/or his family is or would have been entitled to
receive under the medical, dental, vision, executive life and group life plans
and programs of Corporation and its affiliated companies, in each case on a
basis providing Executive and/or his family with the opportunity to receive
benefits at least equal to those provided by Corporation and its affiliated
companies for Executive under such plans and programs if and as in effect at any
time during the 90-day period preceding the Effective Date. Notwithstanding
anything in this Agreement to the contrary, Corporation shall not be required to
provide medical, dental or vision benefits to Executive pursuant to this
paragraph (ii) for longer than the period of time during which Executive would
be entitled (or would, but for such benefits, be entitled) to continuation
coverage under a group health plan of Corporation or one of its affiliated
companies under Section 4980B of the Code (“COBRA-) if Executive elected such
coverage and paid the applicable premiums.  If the terms of the life insurance
coverage referred to in this subsection (ii), or the laws applicable to such
life insurance coverage, do not permit continued participation by Executive,
then the Corporation will arrange for other life insurance coverage at its
expense providing substantially similar benefits (even if the costs of such
coverage are higher than if Executive had remained in the Corporation plan).

 
10

--------------------------------------------------------------------------------

 

If the terms of the healthcare benefits programs referred to in this subsection
(ii) do not permit continued participation by Executive as required by this
subsection or if the healthcare benefits to be provided to Executive and his
dependents pursuant to this subsection (ii) cannot be provided in a manner such
that the benefit payments will continue to be tax-free to Executive and his
dependents, then the Corporation  shall (A) pay to Executive within five (5)
days after Executive’s date of termination a lump sum amount equal to the
monthly rate for COBRA coverage at Executive’s termination date that is then
being paid by former active employees for the level of coverage that applies to
Executive and his dependents, minus the amount active employees are then paying
for such coverage, multiplied by the number of months in the Unexpired Period
(plus a tax gross-up on such lump sum amount), and (B) permit Executive and his
dependents to elect to participate in the healthcare plan for the length of the
Unexpired Period upon payment of the applicable rate for COBRA coverage during
the Unexpired Period.
 
(iii)           Any payments under this Section 5(a) shall be treated as
separate payments under Section 409A.

 
11

--------------------------------------------------------------------------------

 

(iv)           Upon any termination of Executive’s employment covered under this
Section 5(a), Executive’s outstanding equity awards shall vest in accordance
with the terms of the agreements for such awards and be and remain exercisable
as provided in such agreements.
 
(b)           Other Terminations.  If Corporation terminates Executive’s
employment for Cause or as a result of Death or Disability or the Executive
terminates his employment other than for Good Reason, no amounts shall be
payable under this Agreement.
 
(c)           Section 409A Compliance.  This Agreement shall at all times be
interpreted and operated in good faith compliance in accordance with the
requirements of Section 409A.  Any action that may be taken (and, to the extent
possible, any action actually taken) by the Corporation shall not be taken (or
shall be void and without effect), if such action violates the requirements of
Section 409A.  Any provision in this Agreement that is determined to violate the
requirements of Section 409A shall be void and without effect.  In addition, any
provision that is required to appear in the Plan in accordance with Section 409A
that is not expressly set forth herein shall be deemed to be set forth herein,
and this Agreement shall be administered in all respects as if such provision
were expressly set forth.  The Corporation shall have the authority to delay the
commencement of all or a part of the payments to Executive under this Agreement 
if the Executive is a “key employee” of the Corporation (as determined by the
Corporation in accordance with procedures established by the Corporation that
are consistent with Section 409A) to a date which is six months after the date
of Executive’s termination of employment (and on such date the payments that
would otherwise have been made during such six-month period shall be made), but
only to the extent such delay is required under the provisions of Section 409A
to avoid imposition of additional income and other taxes, provided that the
Corporation will take into account any transitional rules and exemption rules
available under Section 409A.

 
12

--------------------------------------------------------------------------------

 

6.           Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by Corporation or any of its
affiliated companies and for which Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as Executive may have under any
employment, stock option or other agreements with Corporation or any of its
affiliated companies. Amounts that are vested benefits or that Executive is
otherwise entitled to receive under any plan or program of Corporation or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan or program.
 
7.           Full Settlement. The payments provided for in this Agreement are in
full settlement of any claims Executive may have against Corporation arising out
of his termination, including, but not limited to, any claims for wrongful
discharge. Corporation’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected, limited or reduced by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right that
Corporation may have against Executive or others; provided, however, that
Corporation’s failure to make any such setoff shall not constitute a waiver of
any claim of Corporation against Executive. In no event shall Executive be
obligated to seek other employment by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement. Corporation agrees
to pay, to the full extent permitted by law, all legal fees and expenses
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by Corporation or others of the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance thereof, in each case plus interest, compounded monthly, on the
total unpaid amount determined to be payable under this Agreement, such interest
to be calculated on the basis of the prime commercial lending rate announced by
First Tennessee Bank, N.A. in effect from time to time during the period of such
non-payment, provided that any such payment shall be made on or before the last
day of Executive’s taxable year following the taxable year in which the expense
was incurred and no payment shall be made pursuant to this Section 7 more than
10 years after Executive’s Date of Termination. Notwithstanding anything in this
Agreement to the contrary, if any payment under this Section 7 or any other
Section of this Agreement is subject to Section 409A of the Code and is payable
on account of Executive’s separation from service (within the meaning of such
term under Section 409A of the Code), such payment shall be subject to the
provisions of Section 5(c).

 
13

--------------------------------------------------------------------------------

 

8.           Successors.
 
(a)           This Agreement is personal to Executive and without the prior
written consent of Corporation shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives,
executors, heirs and legatees.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
Corporation and its successors. Corporation shall require any successor to all
or substantially all of the business and/or assets of Corporation, whether
directly or indirectly, by purchase, merger, consolidation, acquisition of
stock, or otherwise, by an agreement in form and substance satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as Corporation would be required to perform if no
such succession had taken place.

 
14

--------------------------------------------------------------------------------

 

9.           Miscellaneous.
 
(a)           The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.
 
(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to Executive:
 
At the address first herein above written.
 
if to Corporation:
 
Hancock Fabrics, Inc.
One Fashion Way
Baldwyn, Mississippi 38824
Attn: Corporate Secretary

 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
 
(c)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
(d)           Corporation may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
(e)           This Agreement contains the entire understanding with Executive
with respect to the subject matter hereof.

 
15

--------------------------------------------------------------------------------

 

(f)           Whenever used in this Agreement, the masculine gender shall
include the feminine or neuter wherever necessary or appropriate and vice versa
and the singular shall include the plural and vice versa.
 
(g)           Executive and Corporation acknowledge that the employment of
Executive by Corporation is  at will and may be terminated by either Executive
or Corporation at any time and for any reason. Nothing contained in the
Agreement shall affect such rights to terminate, it being agreed, however, that
nothing in this Section 9(g) shall prevent Executive from receiving any amounts
payable pursuant to Section 5(a), or Section 10 of this Agreement in the event
of a termination described in such Section 5(a), or Section 10 on or after the
Effective Date.
 
(h)           Executive agrees that Executive, during employment by Corporation,
has learned Confidential Information concerning the business, operations,
employees, vendors and customers of Corporation, and has established valuable
relationships with vendors and customers of Corporation, and that use of such
Confidential Information and relationships other than for the benefit of
Corporation would materially damage Corporation. Therefore, Executive covenants
and agrees that Executive shall not, directly or indirectly, for one year from
and after Executive’s Date of Termination. reveal any such Confidential
Information to any person (except as required by law) or solicit any vendor,
customer or employee to cease being same as to Corporation or to change its
relationship to Corporation in any material respect.  For purposes of this
Agreement, “Confidential Information” shall mean and include all non-public
information respecting Corporation’s business, including, but not limited to,
its services, pricing, costs, scheduling, products, research and development,
processes, customer lists and contact information, marketing plans and
strategies, financing plans and personnel, financial information, projections,
and acquisition strategies and initiatives but excluding information (i) that
was known to Executive concerning the industry generally or (ii) that is, or
becomes available to the public through no fault of Executive.

 
16

--------------------------------------------------------------------------------

 

10.           Penalty Taxes. In the event that any payment or other compensation
or benefits made or provided to or for the benefit of Executive in any way
connected with employment of Executive by Corporation becomes subject to tax
pursuant to section 4999 of the Code or any successor provision or any
counterpart provision of state or local tax law (the “Penalty Taxes”),
Corporation shall reimburse Executive for any Penalty Taxes and any additional
Federal, state and local taxes (including, without limitation, income taxes and
additional Penalty Taxes) required to be paid by Executive in respect of receipt
of such reimbursement, provided any such reimbursement will be made by the end
of Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes. In addition, Corporation shall reimburse
Executive for any expenses incurred by Executive due to a tax audit or
litigation addressing the existence or amount of a tax liability, whether
Federal, state, local, or foreign, relating to any Penalty Taxes, provided any
such reimbursement will be made by the end of Executive’s taxable year following
Executive’s taxable year in which the taxes that are the subject of the audit or
litigation are remitted to the taxing authority, or where as a result of such
audit or litigation no taxes are remitted, the end of Executive’s taxable year
following Executive’s taxable year in which the audit is completed or there is a
final and non-appealable settlement or other resolution of the litigation.
 
11.           Loss of Executive Officer Status. In the event that Executive
incurs a significant demotion or similar job change and as a result ceases to be
an executive of Corporation, other than during either (i) one year immediately
preceding the Effective Date or (ii) one year immediately following the
Effective Date, this Agreement shall immediately be terminated such that
Executive shall be entitled to no payments hereunder and Corporation shall have
no additional obligations hereunder.

 
17

--------------------------------------------------------------------------------

 

12.           Revocation of Contingent Payments Agreement. Executive and
Corporation previously entered into an Agreement to Secure Certain Contingent
Payments (the “Contingent Payments Agreement”) to provide for certain benefits
in connection with this Agreement, including an obligation of Corporation to
fund benefits under certain conditions. Executive and Corporation hereby agree
that the Contingent Payments Agreement was revoked and terminated in its
entirety, effective as of September 30, 2008, such that (i) no benefits shall be
payable under the Contingent Payments Agreement after such date and (ii) neither
Corporation nor Executive shall have any obligations under the Contingent
Payments Agreement after such date
 
IN WITNESS WHEREOF, Executive has executed this Agreement and, pursuant to the
authorization of its Board of Directors, Corporation has caused this Agreement
to be executed in its name on its behalf, all as of the day and year first above
written.
 
Executive
HANCOCK FABRICS, INC.
          
By:
   
Name:
 
Title:

 
 
18

--------------------------------------------------------------------------------

 